Citation Nr: 0826648	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  95-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the veteran's actions resulting in the shooting 
death of another serviceman constituted willful misconduct.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from November 1960 to December 1966, and he had a prior 
period of service in the United States Marine Corps from 1956 
to September 1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection for PTSD.  The 
veteran perfected his appeal as to that issue in 
November 1994, and he and his wife testified at a hearing 
held at the RO in April 1995.  In November 1995, the RO 
issued an administrative decision finding that the veteran's 
actions in the in-service shooting death of another service 
member constituted willful misconduct.  The RO addressed that 
issue in a supplemental statement of the case issued in 
November 1995, and after granting a request for an extension 
of time from the veteran, the RO accepted a February 1996 
statement from the veteran as a substantive appeal as to the 
willful misconduct issue.  The veteran was accompanied by a 
friend when he testified at an additional hearing held at the 
RO in March 1997.  

In January 1998, the Board remanded the case to the RO for 
development, including obtaining the veteran's complete Army 
personnel records and additional service department records 
concerning the veteran's general court martial in 1994; the 
remand also requested a VA psychiatric examination by a board 
of two psychiatrists.  After obtaining the requested 
personnel records, trial records, and post-trial review 
records, the RO issued an administrative decision in 
June 2002 in which it affirmed the previous administrative 
decision finding the veteran's actions in the shooting death 
of another serviceman were due to his own misconduct and any 
disability accruing from such incident was deemed to be a 
result of this willful misconduct.  During the remand, the 
veteran had a psychiatric examination by one examiner.  The 
RO issued a supplemental statement of the case in June 2002 
and in September 2002 returned the case to the Board.  In 
January 2003, the Board issued a decision in which it 
concluded that the veteran's actions resulting in the 
shooting death of another serviceman constituted willful 
misconduct and denied service connection for PTSD because the 
sole stressor related to service used to support a diagnosis 
of PTSD was the shooting death of the fellow serviceman.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

In January 2004, the Court granted a joint motion to remand, 
vacating the Board's January 2003 decision and remanding for 
additional proceedings.  In May 2004, the veteran's attorney 
submitted additional evidence and did not waive initial 
consideration of that evidence by the RO.  In June 2004, the 
Board remanded the case to the RO for compliance with the 
joint motion for remand and Court order and for initial 
consideration of the evidence submitted in May 2004.  The RO 
returned the case to the Board in April 2005.  In a decision 
dated in July 2005, the Board concluded that the veteran's 
actions resulting in the shooting death of another serviceman 
constituted willful misconduct and denied service connection 
for PTSD finding it was the proximate result of the willful 
misconduct.  The veteran appealed to the Court.  In a 
memorandum decision dated in November 2007, the Court vacated 
the Board's decision and remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD, and his 
reported stressor is his involvement in the 1964 shooting 
death of a fellow serviceman.  The claim has been denied 
based on the finding that the veteran's involvement in the 
1964 shooting death of a fellow serviceman was willful 
misconduct.  

As noted above, in its November 2007 memorandum decision, the 
Court vacated the Board's July 2005 decision.  In its 
July 2005 decision, the Board concluded that the veteran's 
actions resulting in the shooting death of another serviceman 
constituted willful misconduct, and the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD, finding it was the proximate result of the willful 
misconduct.  In its November 2007 memorandum decision, the 
Court stated that in his brief to the Court prior to the 
Court's January 2004 order vacating and the Board's 
January 2003 decision, the veteran's attorney observed that 
in its January 2003 decision, the Board failed to discuss 
whether there was any "physical or organic issue which would 
serve to negate a finding of misconduct."  (Appellant's 
Brief, October 2003, pgs 14-15).  In the November 2007 
memorandum decision, the Court stated that this statement in 
the October 2003 appellant's brief raised the issue of 
insanity as negating a finding of willful misconduct and 
pointed out that the brief was before the Board when it 
issued its July 2005 decision.  

The Court noted that in its July 2005 decision the Board set 
forth the 38 C.F.R. § 3.354 regulatory definition of insanity 
and also noted that in its conclusion of law stating the 
veteran's actions resulting in the shooting constituted 
willful misconduct, the Board cited several statutes and 
refutations, including 38 C.F.R. § 3.354.  The Court said 
that even if it were to infer from the Board's references to 
insanity that the Board determined that the insanity 
exception to willful misconduct did not apply in this case, 
the Board provided no statement of reasons or bases to 
support this implicit conclusion.  The Court stated that the 
matter must be remanded for the Board to discuss the insanity 
exception and, if it determined the veteran was not insane, 
it must provide and adequate statement of reasons or bases to 
support its conclusion.  In a footnote, the Court sated that 
in light of its remand for the Board to apply and discuss the 
issue of insanity, the Board must also make a determination 
whether failure to ensure compliance with its January 1998 
remand for a psychiatric examination by a board of two 
psychiatrists was harmless error.  

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth or education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (2007).  The RO has not made a finding 
concerning whether the veteran was insane at the time of the 
1964 shooting death of his fellow serviceman and if so, 
whether it would negate a finding of willful misconduct.  The 
Board will remand the case so that the RO may address this 
argument in the first instance.  

In order to comply fully with the notice requirements of 
38 U.S.C.A. § 5103(a), the Board will request that the 
veteran, through his attorney, be provided notice that again 
advises the veteran of what evidence is needed to 
substantiate a claim for service connection for an acquired 
psychiatric disability, including PTSD, along with notice of 
what information or evidence the veteran should provide and 
what evidence VA will obtain.  

The notice should set forth the definitions service-connected 
at 38 C.F.R. § 3.1(k), line of duty at 38 C.F.R. § 3.1(m), 
willful misconduct at 38 C.F.R. § 3.1(n), and insanity at 
38 C.F.R. § 3.354.  The notice should advise the veteran that 
to establish entitlement to service connection for 
psychiatric disability, including PTSD, based on the in-
service shooting death of another serviceman, evidence that 
would substantiate his claim and that he should submit would 
be evidence showing his actions resulting in the shooting 
death of his fellow serviceman did not constitute willful 
misconduct and should be considered in line of duty.  The 
veteran should also be notified that alternatively evidence 
that would substantiate his claim and that he should submit 
would be competent evidence that he was insane at the time of 
the 1964 shooting death of his fellow serviceman.  In this 
regard, the veteran should be provided notice of the 
definitions of competent medical evidence and competent lay 
evidence found at 38 C.F.R. § 3.159(a).  

In its January 1998 remand, the Board requested that the 
veteran be provided a VA examination by a panel of two board-
certified psychiatrists to determine the nature and etiology 
of all existing psychiatric disabilities in order to confirm 
or rule out a diagnosis of PTSD and identify its cause.  
During the remand, the veteran was provided a VA psychiatric 
examination by one, but not two, VA psychiatrists, and the 
veteran's attorney has argued that this failed the 
requirements of the remand and that a new examination should 
be obtained pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  As the Court's November 2007 memorandum decision 
requires that the Board discuss whether the veteran was 
insane at the time of the shooting of his fellow serviceman 
in February 1964, the Board will request not only a current 
examination of the veteran but will also request review of 
the entire record, including that pertaining to service, with 
an opinion as to whether the veteran was insane at the time 
of the shooting of his fellow serviceman in February 1964.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In this case, the veteran has not been provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
veteran, through his attorney, should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In July 2008, the veteran's attorney submitted an itemized 
statement of earnings for the veteran for the period from 
1973 to 1991, which he obtained from the Social Security 
Administration.  He also submitted an October 2005 affidavit 
from a friend of the veteran who accompanied the veteran at 
his March 1997 hearing at the RO.  The attorney made a 
specific request that the veteran's case be remanded to the 
RO for review of the newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran, through his 
attorney, corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  

Advise the veteran of what evidence is 
needed to substantiate his claim for 
service connection for an acquired 
psychiatric disability, including PTSD, 
along with notice of what information or 
evidence the veteran should provide and 
what evidence VA will obtain.  

The notice should set forth the 
definitions service-connected at 
38 C.F.R. § 3.1(k), line of duty at 
38 C.F.R. § 3.1(m), willful misconduct at 
38 C.F.R. § 3.1(n), and insanity at 
38 C.F.R. § 3.354.  The notice should 
advise the veteran that to establish 
entitlement to service connection for 
psychiatric disability, including PTSD, 
based on the in-service shooting death of 
another serviceman, evidence that would 
substantiate his claim and that he should 
submit would be evidence showing his 
actions resulting in the shooting death 
of his fellow serviceman did not 
constitute willful misconduct and should 
be considered in line of duty.  The 
veteran should also be notified that 
alternatively evidence that would 
substantiate his claim and that he should 
submit would be competent evidence that 
he was insane at the time of the 1964 
shooting death of his fellow serviceman.  
In this regard, the veteran should be 
provided notice of the definitions of 
competent medical evidence and competent 
lay evidence found at 38 C.F.R. 
§ 3.159(a).

The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for VA examination of the 
veteran by a panel of two board-
certified psychiatrists who have not 
previously examined the veteran.  All 
indicated psychological or other 
diagnostic studies should be performed 
and a written interpretation of the 
results should be included in the 
record.  The panel, based on a review 
of the veteran's entire familial, 
military, and medical history, as well 
as the test results, should then 
respond to the following:  

(a)  Provide a narrative list of all 
reported and evidenced psychiatric 
symptomatology that exists currently.  

(b)  Identify all existing psychiatric 
disorders, specifically stating wither 
the veteran meets each of the 
diagnostic criteria for a diagnosis of 
PTSD based on consideration of the sole 
claimed in-service stressor-his 
involvement in the February 1964 
shooting death of a fellow serviceman.  

(c)  If any psychiatric disorder other 
than PTSD is identified, the panel 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, it should be so 
specified.  

(d)  In addition, provide a narrative 
list of all reported and evidenced 
psychiatric symptomatology that existed 
at the time of the February 1994 
shooting of the veteran's fellow 
serviceman.

(e)  Provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
at the time of the February 1994 
shooting the veteran had psychiatric 
disease (not a personality disorder, 
but which could include a psychosis 
engrafted on a personality disorder) 
that caused a more or less prolonged 
deviation from his normal method of 
behavior, or caused him to interfere 
with the peace of society, or caused 
him to depart from the accepted 
standards of the community to which by 
birth and education he belonged as to 
lack the adaptability to make further 
adjustment to the social customs of the 
community in which he resided so that 
he would be considered "insane" (as 
defined by 38 C.F.R. § 3.354(a)) at the 
time of the shooting of his fellow 
serviceman in February 1994.  

The psychiatrists should be requested 
to provide an explanation of the 
rationale for the opinions they 
provide.  

The claims file must be provided to the 
panel of two psychiatrists and that it 
was available for review should be 
noted in their report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
issue of whether the veteran's actions 
resulting in the shooting death of 
another serviceman constituted willful 
misconduct and readjudicate the issue 
of entitlement to service connection 
for any acquired psychiatric disorder, 
including PTSD.  If any benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of 
the case that addresses all evidence 
added to the record since the most 
recent supplemental statement of the 
case, which was issued in 
February 2005.  Provide the veteran and 
his attorney the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


